Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on December 5th, 2019.  Claims 1 to 20 are pending and examined below.

Specification
The disclosure is objected to because of the following informalities: The title in specification did not match the title in the system.  There was a typo in the title in the system.  The examiner updated the title in the system to match the title given in the specification.  
Appropriate correction is required.

Claim Objections
Claims 2, 10, and 18 are objected to because of the following informalities:  The claims end in a commas rather than a periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	The examiner offers the following analysis based on MPEP 2106 to justify these conclusions for the independent claims 1, 9, and 17.  This analysis also applies to all of the dependent claims.
Step 1: Is the claim a process, machine, manufacture or composition of matter?
Yes, claim 1 is a process and claims 9 and 17 are machines.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, these claims recite an abstract idea.  Specifically, they recite the same mental process a human driver uses to detect an emergency vehicle as it passes their vehicle.
Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements are audio capturing devices and neural networks.  The practical application is the avoidance of collisions or unnecessary interactions with emergency vehicles.  The additional elements do not integrate the judicial exception into the practical application because the claims only recite the steps of the mental process itself.  The additional elements are also conventional and it is unspecified the physical form or connection between these elements beyond that of a generic computer with conventional sensors.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, the additional elements are all routine, conventional, or well-understood computer elements (neural networks) or generic sensors (audio capturing devices).  These amount to mere data gathering and processing and are thus insignificant extra-solution activity.
The examiner offers the following analysis based on MPEP 2106 to justify these conclusions for claims 4, 12, and 20.  Note that these claims are dependent on claims 1, 9, and 20, so the previous analysis also applies to them as well.
Step 1: Is the claim a process, machine, manufacture or composition of matter?
Yes, claim 4 is a process and claims 12 and 20 are machines.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite a natural phenomenon (the Doppler effect).
Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The only additional element is a siren.  The practical application is the avoidance of collisions or unnecessary interactions with emergency vehicles.  The additional elements do not integrate the judicial exception into a practical invention because the judicial exception would be merely applied directly to a computer system.  MPEP 2106.04(d) explains the mere application of a judicial exception using a generic computer system (as each claim is directed towards) does not amount to integrating the system into a practical invention.  To integrate this judicial exception into a practical invention, the claims must apply the judicial exception to a practical machine or process, not merely state that a computer will implement something based on a natural phenomenon, or merely link the use of a judicial exception to a particular field of use.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, a siren does not amount to significantly more than the judicial exception.  It merely act as a particular sound source necessary for the Doppler effect (the judicial exception here) to occur.  As such, it is an integral part of the judicial exception and not significantly more than it.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 7 to 12, and 15 to 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz (US 20170213459 A1), hereinafter known as Ogaz, in view of Nister et al. (US 20190243371 A1), hereinafter known as Nister.
Regarding claim 1, Ogaz teaches a computer-implemented method of operating an autonomous driving vehicle (ADV) (Ogaz, ¶[0085], “A set of sensors or vehicle components 500 associated with the vehicle 104 may be as shown in FIG. 5A. The vehicle 104 can include, among many other components common to vehicles, wheels 507, a power source 509 (such as an engine, motor, or energy storage system (e.g., battery or capacitive energy storage system)), a manual or automatic transmission 512, a manual or automatic transmission gear controller 516, a power controller 520 (such as a throttle), a vehicle control system 204, the display device 212, a braking system 536, a steering wheel 540, a power source activation/deactivation switch 544 (e.g., an ignition), an occupant seating system 548, a wireless signal receiver 553 to receive wireless signals from signal sources such as roadside beacons and other electronic roadside devices, and a satellite positioning system receiver 557 (e.g., a Global Positioning System (“GPS”) (US), GLONASS (Russia), Galileo positioning system (EU), Compass navigation system (China), and Regional Navigational Satellite System (India) receiver), driverless systems (e.g., cruise control systems, automatic steering systems, automatic braking systems, etc.).”), the method comprising
capturing a stream of audio signals using one or more audio capturing devices mounted on the ADV, the stream of audio signals representing an audible environment surrounding the ADV (Ogaz, ¶[0086], “The vehicle 104 can include several sensors in wireless or wired communication with the vehicle control system 204 and/or display device 212, 248 to collect sensed information regarding the vehicle state, configuration, and/or operation. Exemplary sensors may include one or more of, but are not limited to, … exterior and interior sound receivers 590 and 592 (e.g., a microphone, sonar, and other type of acoustic-to-electric transducer or sensor) to receive and convert sound waves into an equivalent analog or digital signal.”);
using a data-driven method on at least a portion of the stream of audio signals to detect an emergency vehicle siren signal (Ogaz, ¶[0234], “In some situations, a method of determining the source of a sound comprises determining a type of a vehicle as the source of the sound. The type of vehicle may be identified by analyzing the sound and comparing the received sound to known sounds produced by sirens and/or vehicle horns. The manufacturer of the vehicle may also be determined based on the sound of the vehicle horn. The known sounds may be retrieved from a database of sounds. In other circumstances, the method further comprises determining the source of the sound is a weapon, for example, a gunshot or a human voice. If the source of the sound is a weapon, the method may further comprise providing a warning to the vehicle operator or taking evasive action.”);
in response to determining the emergency vehicle siren signal, performing an audio analysis on the at least a portion of the stream of audio signals to determine whether an emergency vehicle is moving towards the ADV or moving away from the ADV (Ogaz, ¶[0211], “As such, it may be possible to compute the speed of approach or departure of the source 1004 of the sound signal 1012 through signal processing of the doplar shift of the sound and through the rate of change of the shift in frequency. The doppler shift could also be used to estimate the distance of the source 1004 if the fundmental frequency 1204 is known. It would be possible to compute which direction (e.g., behind or in front of) the source 1004 is located and/or if the vehicle 104 is approaching or receding from the source 1004. If needed, a message can then be sent to the vehicle operator (e.g., voice output or display output) to pull over for an approaching emergency vehicle 1004.”); and
planning a trajectory to control the ADV based on determination of whether the emergency vehicle is moving towards or moving away from the ADV (Ogaz, ¶[0227], “Additionally or alternatively, the vehicle control system 204 can automatically control functions, for example, the braking system to slow the vehicle 104, throttle functions to accelerate or decelerate the vehicle 104, the steering system to move the vehicle 104, in step 1328. The vehicle control system 204 may activate the automobile controller 804 (described in conjunction with FIG. 8) to take control of the vehicle 104 and move the vehicle 104 from the path of the vehicle 1004. Thus, the VCS 204 and/or controller 804 may take control of the vehicle 104 to avoid, or make room for, an emergency vehicle 1004.”).
Ogaz does not teach but Nister teaches
applying a neural network to at least a portion of the stream of audio signals to detect an emergency vehicle siren signal (Nister, ¶[0085], “In some examples, machine learning models, such as neural networks (e.g., convolutional neural networks), may be used to determine the states of the actors. For example, sensor data from the sensors of the vehicle 102 may be applied to one or more machine learning models in order to aid the vehicle 102 in determining the state of the objects 106 in the environment. For example, the autonomous vehicle 102 may be configured to quickly and efficiently execute neural networks, on processed and/or unprocessed data for a variety of functions. For example, and without limitation, a convolutional neural network may be used for object detection and identification (e.g., using sensor data from camera(s) of the vehicle 102), a convolutional neural network may be used for distance estimation (e.g., using the sensor data from the camera(s) of the vehicle 102), a convolutional neural network may be used for emergency vehicle detection and identification (e.g., using sensor data from the microphone(s) of the vehicle 102), a convolutional neural network may be used for facial recognition and vehicle owner identification (e.g., using the sensor data from the camera(s) of the vehicle 102), a convolutional neural network may be used for identifying and processing security and/or safety related events, and/or other machine learning models may be used. In examples using convolutional neural networks, any type of convolutional neural networks may be used, including region-based convolutional neural networks (R-CNNs), Fast R-CNNs, and/or other types.”)
It would have been obvious to a person having ordinary skill in the art to combine the method of Ogaz with the neural networks of Nister, because neural networks would improve the quality of the data-driven model’s predictions.
Claims 9 and 17 are different embodiments of claim 1 and can be rejected via substantially the same arguments as claim 1.
Regarding claim 2, Ogaz in view of Nister discloses a computer-implemented method of operating an autonomous driving vehicle (ADV), further comprising
controlling the ADV including at least one of steering the ADV out of a current driving lane or braking the ADV to decelerate, in response to determining that the emergency vehicle is moving towards the ADV (Ogaz, ¶[0227], “Additionally or alternatively, the vehicle control system 204 can automatically control functions, for example, the braking system to slow the vehicle 104, throttle functions to accelerate or decelerate the vehicle 104, the steering system to move the vehicle 104, in step 1328. The vehicle control system 204 may activate the automobile controller 804 (described in conjunction with FIG. 8) to take control of the vehicle 104 and move the vehicle 104 from the path of the vehicle 1004. Thus, the VCS 204 and/or controller 804 may take control of the vehicle 104 to avoid, or make room for, an emergency vehicle 1004.”).
Claims 10 and 18 are different embodiments of claim 2 and can be rejected via substantially the same arguments as claim 2.
Regarding claim 3, Ogaz in view of Nister discloses a computer-implemented method of operating an autonomous driving vehicle (ADV), wherein
performing an audio analysis on the at least a portion of the stream of audio signals comprises detecting a change in at least one of an amplitude or a frequency of an audio pattern across a plurality of audio frames of the audio signals (Ogaz, ¶[0086], “The vehicle 104 can include several sensors in wireless or wired communication with the vehicle control system 204 and/or display device 212, 248 to collect sensed information regarding the vehicle state, configuration, and/or operation. Exemplary sensors may include one or more of, but are not limited to, … exterior and interior sound receivers 590 and 592 (e.g., a microphone, sonar, and other type of acoustic-to-electric transducer or sensor) to receive and convert sound waves into an equivalent analog or digital signal.”; and Ogaz, ¶[0210] to ¶[0211], “A representation of how the sound signal 1012 changes based on the Dopler shift may be as shown in FIG. 12. A source signal 1204 may represent the sound signal 1012 in the form it emanated from the source 1004. If the sound source 1004 is approaching the vehicle 104, the Dopler shift of the signal 1012 may create a sounds signal 1208 as received by the sensors 664. In other words, the frequency of the signal increases when the source 1004 approaches the vehicle 104. In contrast, if the source 1004 of the sound signal 1012 is departing from the vehicle 104, the signal 1212 would have a larger frequency than the source signal 1204. The source sound signal(s) 1204 may be stored as system data 208. As such, the processor 304 can make calculations based on comparisons to the source sound signal(s) 1204.  As such, it may be possible to compute the speed of approach or departure of the source 1004 of the sound signal 1012 through signal processing of the doplar shift of the sound and through the rate of change of the shift in frequency. The doppler shift could also be used to estimate the distance of the source 1004 if the fundmental frequency 1204 is known. It would be possible to compute which direction (e.g., behind or in front of) the source 1004 is located and/or if the vehicle 104 is approaching or receding from the source 1004. If needed, a message can then be sent to the vehicle operator (e.g., voice output or display output) to pull over for an approaching emergency vehicle 1004.”).
Claims 11 and 19 are different embodiments of claim 3 and can be rejected via substantially the same arguments as claim 3.
Regarding claim 4, Ogaz in view of Nister discloses a computer-implemented method of operating an autonomous driving vehicle (ADV), further comprising
determining that the emergency vehicle siren is moving towards the ADV, in response to detecting an increase in the amplitude or the frequency (Ogaz, ¶[0210], “A representation of how the sound signal 1012 changes based on the Dopler shift may be as shown in FIG. 12. A source signal 1204 may represent the sound signal 1012 in the form it emanated from the source 1004. If the sound source 1004 is approaching the vehicle 104, the Dopler shift of the signal 1012 may create a sounds signal 1208 as received by the sensors 664. In other words, the frequency of the signal increases when the source 1004 approaches the vehicle 104. In contrast, if the source 1004 of the sound signal 1012 is departing from the vehicle 104, the signal 1212 would have a larger frequency than the source signal 1204. The source sound signal(s) 1204 may be stored as system data 208. As such, the processor 304 can make calculations based on comparisons to the source sound signal(s) 1204.”).
Claims 12 and 20 are different embodiments of claim 4 and can be rejected via substantially the same arguments as claim 4.
Regarding claim 7, Ogaz teaches a computer-implemented method of operating an autonomous driving vehicle (ADV), wherein
the data-driven method is based on audio data representing emergency vehicle siren collected from a plurality of emergency vehicles (Ogaz, ¶[0234], “In some situations, a method of determining the source of a sound comprises determining a type of a vehicle as the source of the sound. The type of vehicle may be identified by analyzing the sound and comparing the received sound to known sounds produced by sirens and/or vehicle horns. The manufacturer of the vehicle may also be determined based on the sound of the vehicle horn. The known sounds may be retrieved from a database of sounds. In other circumstances, the method further comprises determining the source of the sound is a weapon, for example, a gunshot or a human voice. If the source of the sound is a weapon, the method may further comprise providing a warning to the vehicle operator or taking evasive action.”).
Ogaz does not teach but Nister teaches
the neural network is trained with audio data representing emergency vehicle siren collected from a plurality of emergency vehicles (Nister, ¶[0278], “In another example, a CNN for emergency vehicle detection and identification may use data from microphones 1196 to detect and identify emergency vehicle sirens. In contrast to conventional systems, that use general classifiers to detect sirens and manually extract features, the SoC(s) 1104 use the CNN for classifying environmental and urban sounds, as well as classifying visual data. In a preferred embodiment, the CNN running on the DLA is trained to identify the relative closing speed of the emergency vehicle (e.g., by using the Doppler effect). The CNN can also be trained to identify emergency vehicles specific to the local area in which the vehicle is operating, as identified by GNSS sensor(s) 1158. Thus, for example, when operating in Europe the CNN will seek to detect European sirens, and when in the United States the CNN will seek to identify only North American sirens. Once an emergency vehicle is detected, a control program may be used to execute an emergency vehicle safety routine, slowing the vehicle, pulling over to the side of the road, parking the vehicle, and/or idling the vehicle, with the assistance of ultrasonic sensors 1162, until the emergency vehicle(s) passes.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Ogaz with the neural networks of Nister, because neural networks would improve the quality of the data-driven model’s predictions.
Claim 15 is a different embodiment of claim 7 and can be rejected via substantially the same arguments as claim 7.
Regarding claim 8, Ogaz does not teach but Nister teaches a computer-implemented method of operating an autonomous driving vehicle (ADV), wherein
the neural network is a convolutional neural network (Nister, ¶[0085], “In some examples, machine learning models, such as neural networks (e.g., convolutional neural networks), may be used to determine the states of the actors. For example, sensor data from the sensors of the vehicle 102 may be applied to one or more machine learning models in order to aid the vehicle 102 in determining the state of the objects 106 in the environment. For example, the autonomous vehicle 102 may be configured to quickly and efficiently execute neural networks, on processed and/or unprocessed data for a variety of functions. For example, and without limitation, a convolutional neural network may be used for object detection and identification (e.g., using sensor data from camera(s) of the vehicle 102), a convolutional neural network may be used for distance estimation (e.g., using the sensor data from the camera(s) of the vehicle 102), a convolutional neural network may be used for emergency vehicle detection and identification (e.g., using sensor data from the microphone(s) of the vehicle 102), a convolutional neural network may be used for facial recognition and vehicle owner identification (e.g., using the sensor data from the camera(s) of the vehicle 102), a convolutional neural network may be used for identifying and processing security and/or safety related events, and/or other machine learning models may be used. In examples using convolutional neural networks, any type of convolutional neural networks may be used, including region-based convolutional neural networks (R-CNNs), Fast R-CNNs, and/or other types.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Ogaz with the convolutional neural networks of Nister, because the use of convolutional neural networks may decrease the amount of pre-processing needed to identify relevant sirens/horns and therefore improve the overall computational performance.
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz in view of Nister as applied to claims 1 and 9 above, and further in view of Bernstein et al. (US 4956866 A), hereinafter known as Bernstein.
Regarding claim 5, Ogaz in view of Nister does not teach but Bernstein teaches a computer-implemented method of operating an autonomous driving vehicle (ADV), further comprising
performing a digital signal processing (DSP) operation on the audio signals to remove noise (Bernstein, column 6, lines 3 to 15, “The remainder of the circuit shown in FIGS. 1A and 1B ideally is provided by a suitably programmed, high performance, single chip digital signal processor such as the Motorola DSP 56000 or DSP 56001. Other suitable programmed digital signal processors may be used, but applicant has found that the DSP 56000/1 effectively operates to provide accurate detection of siren signals coupled with accurate rejection of other signals and background noise. The circuitry shown in FIGS. 1A and 1B illustrates the manner in which the internally programmed algorithms and DSP 56000/1 hardware are configured to provide the desired pattern recognition mechanism or operation.”).
It would have been obvious to a person having ordinary skill in the art, to combine the method of Ogaz with the noise reduction technique of Bernstein, because this noise reduction technique would improve the identification of sirens in noisy (real) environments and therefore improve the overall performance of the method.
Claim 13 is a different embodiment of claim 5 and can be rejected via substantially the same arguments.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz in view of Nister as applied to claims 1 and 9 above, and further in view of Kobayashi (JP 2000127796 A), hereinafter known as Kobayashi.
Regarding claim 6, Ogaz does not teach but Kobayashi teaches a computer-implemented method of operating an autonomous driving vehicle (ADV), wherein
the audio signals includes a plurality of audio frames, and the stream of audio signals is stored in a buffer prior to applying the neural network to the audio signal, and analyzing the change in the audio signature (Kobayashi, page 3 of the provided translation, “The comparison unit 206 samples the input signal switched by the multiplexer 205, temporarily stores the sampled signal in an internal buffer, compares it with the sound data stored in the storage medium 207, and if the values match, compares the result.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Ogaz with the buffers of Kobayashi, because buffers can improve the computational performance, especially when the rate of data collection exceeds the rate of data processing, as may be possible in this application.
Claim 14 is a different embodiment of claim 6 and can be rejected via substantially the same arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banvait et al. (DE 102016120218 A1) discusses noise suppression for the purposes of identification of other vehicles to prevent collisions.  Aist et al. (US 20190355247 A1) discusses using the Doppler effect to determine if emergency vehicles are incoming or outgoing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667